No. 99-30516
                                  -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                             No. 99-30516
                           Summary Calendar


JAMES JOSEPH FETTERLY,

                                            Plaintiff-Appellant,

versus

BURL CAIN ET AL.,

                                            Defendants,

BURL CAIN; JOHN LEBLANC,

                                            Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                       --------------------

                           November 30, 1999

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Inmate James Joseph Fetterly appeals the district court’s

dismissal of his § 1983 complaint.    Fetterly, who works at a

chicken processing plant within his prison, appeals the denial of

his Fair Labor Standards Act claim and his constitutional claim

regarding working conditions at the plant.

     The district court correctly concluded that Fetterly’s

complaints regarding his work, including crowded conditions,



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-30516
                                  -2-

worn-out gloves and occasional failure to receive analgesics, did

not state a constitutional violation.

     A plaintiff’s status as an inmate does not foreclose an

inquiry into FLSA coverage.    Coverage has been granted, however,

where the prisoner works outside the prison under the supervision

of the private enterprise.    Watson v. Graves, 909 F.2d 1549,

1553-55 (5th Cir. 1990).   We have rejected FLSA entitlements

where the prisoner worked inside the prison supervised by prison

employees. See Alexander v. Sara, Inc., 721 F.2d 149, 149-50 (5th

Cir. 1983).   Here, Fetterly works inside the prison and can

demonstrate no employment relationship between him and the

private enterprise.   He is thus not an employee for FLSA

purposes.

     AFFIRMED.